Citation Nr: 1701326	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from March 22, 2010 to November 18, 2015 and in excess of 70 percent from that date.

2.  Entitlement to service connection for irritable bowel syndrome.

3.  Entitlement to service connection for gastroesophageal reflux disease.

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for diverticulitis of the colon.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


 WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and his spouse presented testimony during a March 2015 videoconference hearing before the undersigned Veterans Law Judge, and then the Board remanded these matters in October 2015 for further development.  At the time of the Board's October 2015 remand, the Board noted that the Veteran had previously initiated appeals regarding an earlier effective date for the award of service connection for PTSD, service connection for shin splints, service connection for sleep apnea, and service connection for coronary artery spasm, but that his April 2012 VA Form 9 excluded these issues after the statement of the case was issued on them in March 2012.  The issue of service connection for chronic fatigue syndrome was remanded in October 2015.  However, since the RO granted that claim in January 2016, it is no longer on appeal.  

The issues of service connection for gastroesophageal reflux disease, hiatal hernia, and diverticulitis of the colon are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is a Persian Gulf Veteran.

2.  The evidence is in equipoise as to whether the Veteran has carried a diagnosis of irritable bowel syndrome to a degree of 10 percent or more for at least 6 months during the appeal period.  

3.  From March 22, 2010 to November 18, 2015, the Veteran's PTSD did not produce occupational and social impairment, with deficiencies in most areas.  

4.  From November 18, 2015, the Veteran's PTSD does not produce total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for irritable bowel syndrome are met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015). 

2.  The criteria for a disability rating in excess of 50 percent for PTSD from March 22, 2010 to November 18, 2015 or in excess of 70 percent for it from November 18, 2015 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and following the Board's October 2015 remand which resulted in Social Security Administration records and a VA examination report, it is not contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that the November 2015/2016 VA examination reports fairly address the Veteran's allegations of continuity of symptomatology since his Southwest Asia service.
 
Service connection for irritable bowel syndrome

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016. 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service-connection.  Irritable bowel syndrome is one of the diagnosed illnesses now listed.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117/ 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.   

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

The Veteran contends that he has suffered from irritable bowel syndrome since serving in Southwest Asia, and service in Southwest Asia during the Persian Gulf War is shown. 
 
The Veteran's service treatment records are silent for reference to complaints, treatment, or diagnoses of a gastrointestinal disorder in service, except for a notation in July 1991 that the Veteran's stomach hurt.  At that time, his throat was red and filled with pus, and rhinitis and possible sinusitis were assessed.  

On service separation examination in July 1992, the Veteran denied having or having had gastrointestinal symptomatology, and indicated that he felt pretty good at the present time and was not taking any medication.  His abdomen and viscera were clinically normal at the time.  October 1990 and September 1991 periodic service examinations had likewise been clinically normal.  

A September 2001 private treatment record notes diarrhea and that reasons for the Veteran's abdominal complaints remained unclear.  A March 2004 private treatment record notes abdominal pain especially after eating.  

On December 2009 VA Gulf War examination, the Veteran reported having stomach pain after meals, with diarrhea.  It was noted that he had no history of acid reflux; and he was diagnosed with vague abdominal discomfort, probably chronic gastritis or irritable bowel syndrome.  A January 2010 VA upper gastrointestinal series revealed a moderate sized sliding-type hiatal hernia and very significant gastroesophageal reflux disease.  A March 2010 VA CT scan of the Veteran's abdomen revealed diverticulosis of the colon.  VA treatment records since March 2010 have documented ongoing complaints of diarrhea.  An April 2010 VA treatment record noted an assessment of "? Irritable bowel syndrome."

On June 2010 VA stomach examination, the Veteran reported a history of sporadic diarrhea and upset stomach since the 1990s and that he currently took Nexium for gastroesophageal reflux disease.  The June 2010 VA examiner diagnosed him with irritable bowel syndrome and gastroesophageal reflux disease, and opined that his irritable bowel syndrome was less likely as not caused by or a result of service (including stomach pain treated therein), with the rationale that there was no documentation regarding continuity of care until the 2000s, no documentation of having the condition in the late 1990s, and no documentation regarding chronicity.

VA treatment records in September 2010 documented the Veteran's hospitalization for diverticulitis, and it was noted that the flare-up of such was thought to be due to poor diet choices.

On October 2010 VA Gulf War examination, the Veteran reported a history of stomach pains and gastrointestinal issues dating back to the 1990s.  The VA examiner opined that there was no documentation to support a diagnosis of irritable bowel syndrome and no objective findings of irritable bowel syndrome, and diagnosed him with gastroesophageal reflux disease and diverticulitis.  

VA treatment records beginning in June 2011 note irritable bowel syndrome on the Veteran's list of diagnoses.  In the Veteran's April 2012 VA Form 9, he asserted that he did not have the insurance, money, or knowledge to seek treatment for his stomach issues from the 1990s through 2009, despite his continuity (and worsening) of symptomatology since his service discharge.  On December 2012 VA fibromyalgia examination, irritable bowel symptoms and irritable bowel syndrome were indicated to be symptoms of his fibromyalgia.  

At the Veteran's March 2015 hearing, he testified that he did have diagnoses of irritable bowel syndrome and diverticulitis (through his VA treatment) and that he had had stomach issues for "many years".  

The Board remanded the case to the RO in October 2015, finding in part that the rationale for the opinion provided by the June 2010 VA examiner (i.e., that the Veteran's diagnosed disability of irritable bowel syndrome was less likely as not caused by or a result of service) is inadequate, because such rationale failed to take into account the Veteran's own statements regarding continuity of symptomatology since the 1990s despite his not seeking formal treatment.  Therefore, an examination to secure a new medical opinion (with adequate rationale) addressing any relationship between his current gastrointestinal disabilities and his military service (to include consideration of his allegations of continuity of symptomatology since his Southwest Asia service) was found to be necessary.  

VA examinations were conducted in November 2015, and an addendum was prepared in March 2016.  Diverticulitis of the colon and was diagnosed, and it was reported that irritable bowel syndrome had been diagnosed in 2004.  The Veteran's history was considered, including his history of having stomach pain in July 1991, and his history of having irritable bowel syndrome since March 2004, when he was evaluated for abdominal pain especially after eating, and was found to have a normal abdominal examination and normal imaging studies (at about that time).  It was noted that there had been a diagnosis of gastroesophageal reflux disease and hiatal hernia in 2010; and a diagnosis of diverticulitis in 2010, with a recurrence of diverticulitis in the descending colon in 2011.  The examiner noted that there was a history of irritable bowel syndrome since March 2004, when the Veteran was evaluated for abdominal pain, especially after eating, but with a normal abdominal examination and normal imaging studies.  

In the March 2016 addendum, the examiner noted that the Veteran's service treatment records had been silent/negative for diagnosis of gastroesophageal reflux disease or any chronic digestive condition or disability, and that the service discharge examination in July 1992 showed no complaints of frequent indigestion, stomach, liver, or intestinal problems.  

In this case, the Board is aware of the negative June 2010 nexus opinion.  However, IBS is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection.  38 C.F.R. § 3.317.  Nexus evidence is not required.   The evidence is in equipoise as to whether the Veteran has had IBS during the appeal which is symptomatic to a degree of at least 10 percent or more for over six months not later than December 31, 2021.  Presumptive service connection is warranted for IBS, and the claim is granted.  

PTSD ratings

The Veteran appeals for a rating higher than 50 percent for his service-connected PTSD from March 22, 2010 to November 18, 2015, and for a rating higher than 70 percent for it from November 18, 2015.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.     

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in March 2015, which was after August 4, 2014, the DSM-5 is applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

On VA mental health evaluation in April 2010, the Veteran was alert and oriented times 4, casually dressed, and appropriate in grooming and hygiene.  His mood was okay and affect was congruent to topics discussed.  Speech was within normal limits for rate, rhythm, and tone, and was clear.  Responses were relevant.  Attention and concentration were grossly intact, as was memory.  Thought processes and content were logical, linear, and with no evidence of any delusions or bizarre thoughts.  There was no evidence of any obsessions or hallucinations, and thought, plan, or intent of suicide, self-harm, and homicide was denied.  The Veteran was future oriented.  The diagnosis was anxiety disorder and the GAF was 62.  The situation was similar when the Veteran was seen again in May 2010.  

On August 2010 VA evaluation, the Veteran arrived on time with his wife and was polite, cooperative, and pleasant, and alert and oriented to all spheres.  He was clean, kempt, and dressed for work.  His mood was anxious and angry/irritable, and his affect was congruent.  His thoughts were logical, goal oriented, and organized.  His speech was slightly pressured, but within normal limits for volume and tone.  He denied suicidal and homicidal ideation, and denied hallucinations or alterations in thought process.  There was no evidence of delusions.  The assessment was PTSD, and the GAF was 65.  He was seen again twice later that month, the first time saying that he was angry about how doctors treated him during a VA examination, and twice again in September 2010.  His clinical findings were about the same as earlier in August 2010, and his GAFs were 60 and 65.  October and November 2010 evaluations were similar.  

On VA psychiatric examination in November 2010, the Veteran indicated that he had been married since 1994 and that his marital relationship is good (although he slept in a separate room due to nightmares and sleep apnea), and that he has 2 children, ages 10 and 3.  He reported having no friends, but keeping in touch with childhood friends on Facebook.  On examination, the Veteran was clean and casually dressed.  Psychomotor activity and speech were normal, and attitude was cooperative.  Affect was constricted and mood was depressed.  The Veteran was able to do serial 7's and spell a word backwards.  His orientation was intact and his thought processes were unremarkable.  He had ruminations in his thought content, but there were no delusions.  Judgment was intact and intelligence was average and the Veteran understood that he had a problem.  He indicated that sleep impairment caused him to feel tired, jumpy, and irritable.  He had no hallucinations or inappropriate behavior and interpreted proverbs appropriately.  He reported panic attacks 1-2 times per month, and that they were severe and would last 20 to 30 minutes.  To get rid of them, he would sit in his office and wait for his medications to take effect.  He had no homicidal or suicidal thoughts but had poor impulse control, and so he would stay away from people because of irritability.  His remote and recent memory were normal, and immediate memory was mildly impaired.  

The Veteran was currently employed full time and had been employed for 5-10 years and his position was kitchen supervisor.  He had lost 4 weeks from work during the past 12 months due to diverticulitis, appointments, depression, and anxiety.  He had problems with occupational functioning due to anxiety attacks and difficulty with his supervisor.  The Veteran's GAF was 55 for the current functioning.  

Outpatient evaluation in February 2011 was similar to those beforehand.  

In a June 2011 letter, the Veteran wrote that he had loss of interest in sex, sadness, loss of pleasure, guilty feelings, self-dislike, indecisiveness, and general feelings of worthlessness, and that his recent memory was mildly impaired.  He stated that he had deficiencies in areas of thinking, family relations, work, and mood, and had occupational and social deficiencies that had resulted in him being demoted and moved to another area.  He reported impairment with judgment, thinking, mood, impulse control, unprovoked irritability and periods of violence.  He reported difficulty adapting to stressful circumstances including work.  He reported finding himself with road rage.  He reported complete inability to establish and or maintain effective relationships, at work, home, social, or otherwise.  

On VA evaluation in September 2011, the Veteran was planning a downward job move, as his current supervisory position was very stressful, making him unable to handle issues like the physical duties, as well as exacerbating his depression, anxiety, and PTSD symptoms.  He stated that he was not sleeping well but that his appetite was intact.  His energy level was low, but he was swimming for exercise.  The Veteran noted that he was calmer on his Sertraline, and his irritability was less and frustration tolerance was a bit higher.  There was no doubt that he was benefitting from sertraline.  His job had been downgraded as he could no longer perform the physical duties of his prior position.  The new job offered physical challenges as well.  His leisure and recreation was reported to include swimming, television, football, and enjoying kids.  His social/peer group consisted of his family.  He was now a secretary, in management.  On mental status examination, he was alert and oriented in all spheres.  He was clean, adequately dressed, and had adequate appearance.  His speech was low volume with normal rate, and it was coherent and well organized.  He displayed good eye contact and appropriate interpersonal interaction.  His motor behavior had no abnormal movements or mannerisms.  His thought process was logical and goal oriented.  His thought content evidenced no thought disorder.  His mood was miserable both physically and mentally, but mentally it had been improved since on Sertraline.  His affect was moderately constricted in range, appropriate to content, and well-modulated.  He denied thoughts and plans of suicide and homicide.  His cognitive functions were grossly intact, and his judgment was fair.

An April 3, 2012 medical record narrates the Veteran's prior history and states that he had been having an increasingly difficult time working and had received a reasonable accommodation in July 2011 and was given a position in his department as a secretary.  The small room in which he was working was depressing and he was isolated, causing increased sleep difficulty.  Even with his accommodation provided, he had problems functioning which caused worsening of all of his symptoms, and it was hard to deal with his inability to function in his now lower capacity as a secretary.  The psychiatrist opined that the Veteran was unable to function occupationally or socially at that time.  The psychiatrist felt that the Veteran should be considered 100 percent totally and permanently disabled and should be considered for disability retirement.  

On mental status examination, the Veteran appeared tired but was dressed neatly in street clothes.  He sat and stood at times.  His eye contact was poor, but there were no psychomotor changes and he related well.  His speech volume was low, his mood was anxious and depressed, and his affect was constricted.  Thoughts were goal directed and concrete.  He denied current suicidal and homicidal ideation.  There was no overt paranoia or delusions, and he denied hallucinations.  He was alert and oriented and his insight and judgment appeared adequate for informed consent.  The impression was PTSD with depression and anxiety, and the GAF was 40.  The psychiatrist stated that it was evident that the Veteran should be considered unable to function occupationally and socially indefinitely, given his poor prognosis and continued decompensation despite different medications and psychotherapeutic treatments given.  He was deemed to be permanently and totally disabled by the psychiatrist and could no longer tolerate the conditions under which he was now working.  Working anywhere actually would not be considered appropriate for his mental health, now and for likely the rest of his life.  (The Veteran was subsequently awarded a total rating for compensation based upon individual unemployability (TDIU) from the March 2012 date he last worked.)  

In the Veteran's April 2012 VA Form 9, he stated that he has thoughts but no plans of suicide, does not have any friends, and is depressed.  He had recently been put on medical leave without pay pending medical retirement due to disabilities.  

On evaluation in October 2013, the Veteran reported that things were going okay.  He arrived on time.  He was clean, kempt, and dressed casually, with appropriate, open behavior.  He smiled at times and had good eye contact.  He was polite, pleasant, and cooperative.  His speech was normal, clear, and concise.  His mood was dysphoric, his affect was mood congruent and mildly constricted, and he was oriented to person, place, time, and situation.  He was alert with fair insight and intact judgment.  His attention and concentration were normal, and his impulse control was good.  He reported no hallucinations and denied current suicidal and homicidal ideation.  His thought processes and content were logical, organized, and goal oriented.  His GAF was 55.  In December 2013 and January and February and March 2014, the situation was very similar.  

A February 2014 letter from a health care provider indicates that the Veteran wanted permission to put a screen up in front of his garage so that he could feel safe while being able to interact with his neighbors.  
 
On evaluation in March 2014, the Veteran's situation was similar to as reported for October 2013.  His GAF was 41.  

In June 2014, the situation was similar to that reported in October 2013.   

On evaluation in September 2014, the Veteran reported that overall, he had been doing better and had been feeling more motivated.  He was now involved in his 14 year old son's football endeavors.  He was very pleased to find that his son liked the program he was in, which was designed to enable him to be certified as a pharmacy technician when he graduated high school.  He was also pleased that his daughter, age 7, had taken a liking to and was excelling in gymnastics.  His involvement in his kid's lives had made his retirement days busy and structured, and his overall life was better.  

In March 2015, the Veteran stated that things were going good for a while, but now they had gotten worse and he thought it would be a good idea to come back in for counseling.  His clinical findings were largely as previously reported.  The assessment was that he appeared to be frustrated and worried about some things going on in his life.  It also appeared as though he had some additional medical issues occur that could be affecting his perception of himself or his abilities to do things.  He did not appear to be in a crisis.  In April 2015, he listed his strengths as good hygiene, being able to identify when he needed extra help, being a good parent, and having a strong marriage/partnership.  He described his relationship with his family as fabulous.  His limitations were history of treatment non-adherence, time management, and limited insight.  He felt he had too many ups and downs.   

On evaluation in May 2015, the Veteran was clean and well groomed, and polite and cooperative.  He had fair eye contact.  He described his mood as pissy and irritable.  His affect was congruent with a mildly constricted range.  His speech exhibited good rhythm, tone, and volume, and was clear and spontaneous.  He was alert and oriented to person, place, time, and situation.  His judgment was intact for informed consent.  He had good attention, though he had difficulty focusing and concentrating at times.  There were no reported or observed memory problems.  His thought processes were logical, coherent, and goal-oriented in nature.  His thought content exhibited some preoccupation with pain, but was devoid of delusions, ideas of reference, obsessions, magical thinking, and paranoia.  He denied suicidal and homicidal ideation and plans.  He had no perceptual disturbances.  

In June 2015, the Veteran stated that his Fridays and Saturdays in the garage were time with his son, where they would talk and the Veteran would give him advice.  He used to do it every night, but now it was just over the weekend.  The psychiatric findings were mostly normal with exceptions being the Veteran being adversarial at first and having an anxious mood and stress and fair to poor insight/judgment.  In July 2015, the Veteran reported that things were not good at home right now.  There was in increase in arguments about everything and it was negatively affecting him.  He stated that his wife no longer cares what he is going through.  Clinical findings were essentially normal with exceptions including restless behavior, a frustrated mood, and poor insight.  

On VA evaluation in July 2015, the Veteran reported that he and his wife were working on things and talking more.  His mood was still not doing well and he was not sleeping well.  Mental status examination was essentially normal with exceptions being fair eye contact, restless behavior, fair and limited insight, and ruminative thought processes.  In August 2015, the Veteran's clinical findings were essentially normal with exceptions being poor to fair eye contact, a better mood, and poor insight.  Later in August 2015, PTSD and depression screens were negative and the Veteran indicated that he helped with his kids.

On VA psychiatric examination on November 18, 2015, the Veteran indicated that he was living with his wife and their children and indicated that he and his wife were pillars for each other.  They had had a lot of ups and downs, and she had been more supportive since he had been in treatment. They slept in separate bedrooms due to his fitful sleep, but he denied problems with intimacy.  He described a good relationship with his children.  He enjoyed going to church, and talked to his mother every 1-2 weeks.  (He had no siblings.)  He stated that he did not socialize except with family.   He indicated that he had retired from his employment due to service-connected medical issues.  It was noted that his therapist had reported in May 2015 that he displayed a letter from VBA indicating that he is now considered total and permanent regarding his disabilities and receiving compensation at the 100 percent rate with individual unemployability.  The examiner noted that a review of medical records since the 2010 VA psychiatric examination showed that the Veteran continued in psychological treatment including individual therapy sporadically, pain management, and couples therapy.  He had had no psychiatric hospitalizations since the last VA examination.  PTSD and depression screens in August 2015 were negative.  

The Veteran's current symptoms were anxiety, agitation, anger (road rage, aggressive towards son's coach/neighbors), chronic sleep disturbance, depression, isolation/withdrawal, and avoidance.  There had been GAFs of 40 to 45 from September 2011 to March 2014.  The Veteran was currently on psychotropic medication.  Other current symptoms included suspiciousness, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control, such as unprovoked irritability with periods of violence.  

On mental status examination, the Veteran stated that his mood had been pretty irritable and miserable in the last few weeks.  His son had started acting out a little, and his medical condition had gotten worse.  He appeared depressed and anxious.  His memory and concentration were good.  His orientation was within normal limits and his speech was spontaneous and normal in rate, rhythm, tone, and volume.  His attitude toward the examiner was polite and cooperative.  His thought content and process was within normal limits, linear, logical, and goal directed.  He denied hallucinations and delusions and had adequate judgment and insight. He had no homicidal or suicidal ideation, intent, or plan.  He was capable of handling his financial affairs.  It was felt that due to the Veteran's low frustration tolerance and difficulty getting along with others, his difficulty managing stress and tendency to become easily overwhelmed, and his insomnia, fatigue, and anhedonia associated with his PTSD, he could not serve in any position requiring frequent or prolonged contact with the general public.  

The examiner opined that occupational and social impairment with reduced reliability and productivity best summarized the Veteran's level of occupational and social impairment due to mental diagnoses.  

Based on the evidence, the Board concludes that prior to November 18, 2015, no more than a 50 percent rating is warranted for the Veteran's PTSD under the rating schedule, as prior to that date, deficiencies in most areas due to psychiatric symptoms were not shown.  The Veteran worked full time prior to March 2012, and prior to November 18, 2015, on a number of occasions, was clinically shown to be pleasant, polite, cooperative, alert, clean, kempt, and casually dressed.  His psychomotor activity, speech, and thoughts were normal, with no thought or plan of suicide or homicide, and his affect was congruent to his mood, although anger, irritability, and depression were on display at times, and it was no more than moderately constricted and appropriate to content and well-modulated.  He was future oriented and kept in touch with old friends on Facebook.  While poor impulse control has been reported, there is no indication that he has had physical altercations with anyone during the rating period.  He was swimming for exercise and had other leisure activities including television, football, and enjoying his kids, and was advising his son regularly in his garage regarding his affairs.  His cognitive functions were reported to be grossly intact, and his judgment was at least fair.  

Even in April 2012, when the Veteran was working towards a medical retirement, he was dressed neatly and had no psychomotor changes and he related well and had goal directed thoughts and no suicidal or homicidal ideation, and no overt paranoia or delusion or hallucinations.  Shortly thereafter, he reported suicidal thoughts but no plan.  This was the only time he reported this.  By the October 2013 evaluation, the Veteran was rated at 100 percent due to TDIU, things were going okay, he was timely, clean, kempt, and casually dressed; and he had appropriate and open behavior, smiled at times, had good eye contact, and he was polite, pleasant, and cooperative.  He had normal speech and was fully oriented and alert, with intact judgment, and his attention and concentration were normal.  His impulse control was good.  His thoughts were normal and goal oriented.  This situation continued from December 2013 through March 2014, and in February 2014, he took action to be outdoors, feel safe, and interact with his neighbors.  From that time until prior to November 18, 2015, he was about the same or better, reported a fabulous relationship with his family in March 2015, and reported that he had been giving his son regular talks and advice for a long time in June 2015.  While he complained of arguments at home in July 2015, his clinical findings were mostly benign then and in August 2015, and PTSD and depression screens were negative and he was helping with his kids.  

The Veteran's June 2011 letter has been considered.  However, the preponderance of the evidence including the clinical findings and reports in medical records on multiple occasions before and since then, including evidence that contradicts his statements, are considered to be more probative, as they were given to or reported by objective and trained health care providers during the course of treatment.  

Also based on the evidence, the Board finds that from November 18, 2015, no more than a 70 percent rating is warranted under the rating schedule, as the Veteran does not have total occupational and social impairment, due to psychiatric symptoms.  At the time of the November 18, 2015 VA examination, he was living with his wife and children, they were each other's pillars, and he denied problems with intimacy and described a good relationship with his children.  He was also going to church, and talking to his mother every 1-2 weeks.  The VA examiner at that time reviewed the Veteran's symptoms, which we note, and which were mostly normal; found that he had no more than occupational and social impairment with reduced reliability due to psychiatric illness; and indicated that he could not serve in any position requiring frequent or prolonged contact with the general public, indicating that his PTSD probably would not preclude other occupations.  

Other considerations 

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected PTSD.  Any symptoms which it causes can be considered in assigning a rating under 38 C.F.R. § 4.130.  As such, all symptoms and impairment caused by the service-connected PTSD are specifically contemplated by the schedular rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the collective impact of the service-connected PTSD has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has been awarded a TDIU effective from the date he last worked, in March 2012, and was working full time in substantially gainful employment before that date.  Accordingly, the Board finds that there is no other evidence of unemployability due to the disability at issue.  Further consideration of TDIU is not warranted.

The Board regrets that its decision is not favorable to the Veteran, and would like to take this time to thank the Veteran for his more than 2 years of active honorable service, most of which were during the Persian Gulf War, and for his service in Southeast Asia during that War.  This service required his dedication -- to protecting the interests of our country and its allies and to helping to overthrow an oppressive dictator who had invaded Kuwait, a lesser country militarily that was unable to defend itself against the unwarranted intrusion.  As a result of his service, he is now totally disabled due to multiple service-connected disabilities, including PTSD, chronic fatigue syndrome, arthralgias, skin problems, headaches, calcaneal spurs, and upper and lower extremity peripheral neuropathy.  In light of all of this, his honorable service is worthy of our utmost respect and appreciation.  


ORDER

Service connection for irritable bowel syndrome is granted.

Ratings in excess of 50 percent for PTSD from March 22, 2010 to November 18, 2015 and in excess of 70 percent from that date are denied.  


REMAND

The Veteran has appealed for service connection for gastroesophageal reflux disease, hiatal hernia, and diverticulitis of the colon, all of which are currently shown.  He is service-connected for PTSD.  In January 2010, a very significant gastroesophageal reflux and a moderate sized sliding type hiatal hernia were shown.  A March 2010 VA medical record states that his hiatal hernia with gastroesophageal reflux disease is aggravated by stress.  He testified in March 2015 that his hiatal hernia and diverticulitis are caused by his gastroesophageal reflux disease.  Service connection may be granted if a disability is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015).  Given the evidence, the Board finds that remand for a supplemental VA medical opinion as indicated below is necessary, in order to assist the Veteran with these claims pursuant to 38 C.F.R. § 3.159.  On remand, any additional medical records relevant to these claims will be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional medical records which are relevant to the matters of service connection for gastroesophageal reflux disease, hiatal hernia, and diverticulitis of the colon.  

2.  After completion of the foregoing, schedule the Veteran for a supplemental VA medical opinion to determine the nature and likely etiology of his gastroesophageal reflux disease, hiatal hernia, and diverticulitis of the colon.  The claims folder must be available for review by the opinion provider in conjunction with the examination. 

Based on a review of the record, please address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's gastroesophageal reflux disease, diverticulitis and/or hiatal hernia was caused by his service-connected PTSD?  

(b) Is it at least as likely as not that the Veteran's gastroesophageal reflux disease, diverticulitis and/or hiatal hernia was aggravated by his service-connected PTSD?  The opinion provider should consider and discuss as necessary a March 2010 VA medical record which states that his hiatal hernia with gastroesophageal reflux disease is aggravated by stress.

Aggravation is defined for VA benefits purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The opinion provider should answer questions (a) and (b) separately, to help ensure that they are fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing any relevant facts and medical principles.  A complete rationale must be provided for all opinions.  If the opinion provider cannot provide an opinion without resort to speculation, s/he should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate 	
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112  (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


